Case 19-10136-LSS Doc 10 Filed 01/24/19 Page 1 of 4

Fill in this information to identify your case:

 

United States Bankruptcy Coult for the:

D|STR|CT OF DELAWARE

 

 

Case number (ifknown) Chapter 7

I:I Check ifthis an
amended filing

 

 

Officia| Form 201
Vo|untary Petition for Non-lndividuals Filing for Bankruptcy 4/16

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-lndividuals, is available.

1. Debtor's name BHSG & CO.

 

2. All other names debtor
used in the last 8 years

|nc|ude any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer ldentification 46'1567851
Number (E|N)

 

4. Debtor's address Principa| place of business Mai|ing address, if different from principal place of
business

849 Bu||en Drive
Midd|etown, DE 19709

 

 

 

Number, Street, City, State & Z|P Code P.O. Box, Number, Street, City, State & Z|P Code
New Cast|e Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & Z|P Code

 

5. Debtor's website (URL)

 

 

6- Tyl’e °f debt°" l Corporation (including Limited Liability Company (LLC) and Limited Liability Pannership (LLP»

|:l Paltnership (exc|uding LLP)
|:l Other. Specify:

 

 

Ochia| Form 201 Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy page 1

Case 19-10136-LSS Doc 10 Filed 01/24/19 Page 2 of 4

Case number (ifknown)

 

Debtor BHSG & CO.
Name
7. Describe debtor's business A. Check one.'

 

l:l Health Care Business (as denned in 11 U.S.C. § 101(27A))
l:l Single Asset Real Estate (as denned in 11 U.S.C. § 101(51B))
l:l Rai|road (as defined in 11 U.S.C. § 101(44))

I:l Stockbroker (as denned in 11 U.S.C. § 101(53A))

l:l Commodity Broker (as denned in 11 U.S.C. § 101(6))

I:l Clean`ng Bank (as denned in 11 U.S.C. § 781(3))

- None ofthe above

B. Check all that apply

I:l TaX-exempt entity (as described in 26 U.S.C. §501)
I:l |nvestment company, including hedge fund or pooled investment vehicle (as denned in 15 U.S.C. §80a-3)
I:l |nvestment advisor (as denned in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (Nolth American |ndustry Classification System) 4-digit code that best describes debtor.
See http://www.uscoults.gov/four-digit-national-association-naics-codes.

 

 

 

 

 

 

 

8. Under which chapter of the Check one.'
Bankruptcy Code is the -
debtor filing? Chapter 7
I:l Chapter 9
I:l Chapter 11. Check all that apply:
l:l Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or aleiates)
are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years afterthat).
l:l The debtor is a small business debtor as denned in 11 U.S.C. § 101(51D). |fthe debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all ofthese documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).
l:l A plan is being Hled With this petition.
I:l Acceptances ofthe plan were solicited prepetition from one or more classes of creditors, in
accordance With 11 U.S.C. § 1126(b).
I:l The debtor is required to Hle periodic reports (for example, 10K and 1OQ) with the Securities and
Exchange Commission according to § 13 or 15(d) ofthe Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-lndividuals Filing for Bankruptcy under Chapter 1 1
(Ochial Form 201A) with this form.
I:l The debtor is a shell company as denned in the Securities Exchange Act of 1934 Rule 12b-2.
I:l Chapter 12
9. Were prior bankruptcy - NO
cases filed by or against `
the debtor within the last 8 I:l Yes_
years?
|f more than 2 cases, attach a
separate list District When Case number
District When Case number
10. Are any bankruptcy cases |:| NO
pending or being filed by a
business partner or an - Yes.
affiliate of the debtor?
List all cases. |f more than 1, _ _
attach a separate list DebeF Hma Gonda| Relationship Presldent
District De|aware When 1/16/19 Case number, if known 19-10096

 

 

Offlcial Form 201

Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy

page 2

Debtor BHSG & CO.

Case 19-10136-LSS Doc 10 Filed 01/24/19 Page 3 of 4

Case number (ifknown)

 

Na me

11. Why is the case filed in
this district?

Check all that apply.'

 

- Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date ofthis petition or for a longer part of such 180 days than in any other district.

i:i A bankruptcy case concerning debtor's afnliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

-No

m Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)

i:i lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

V\lhat is the hazard?

 

i:i lt needs to be physically secured or protected from the weather.

i:i lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

i:i Other

 

Where is the property?

ls the property insured?
i:i No
|:| Yes_ |nsurance agency

Contact name
Phone

 

Number, Street, City, State & Z|P Code

 

 

 

 

- Statistical and administrative information

13. Debtor's estimation of
available funds

Check one.'

i:i Funds Will be available for distribution to unsecured creditors.

- After any administrative expenses are paid, no funds Will be available to unsecured creditors.

 

 

14. Estimated number of l 1_49 lZl 1,000-5,000 lZl 25,001-50,000
Credlfors m 50_99 lZl 5001-10,000 lZl 50,001-100,000
g 100_199 El 10,001-25,000 El lvloro tnanioo,ooo
lZl 200-999
15. Estimated Assets l $0 _ $50,000 lZl $1,000,001 - $10 million lZl $500,000,001 - $1 billion

i:i $50,001 - $100,000
i:i $100,001 - $500,000
i:i $500,001 - $1 million

i:i $10,000,001 - $50 million
i:i $50,000,001 - $100 million
i:i $100,000,001 - $500 million

lZl $1,000,000,001 - $10 billion
lZl $10,000,000,001 - $50 billion
El lvloro than $50 billion

 

16. Estimated liabilities

i:i $0 - $50,000

i:i $50,001 - $100,000
i:i $100,001 - $500,000
i:i $500,001 - $1 million

l $1,000,001 - $10 million

El $10,000,001 - $50 million
El $50,000,001 - $100 million
El $100,000,001 - $500 million

m $500,000,001 - $1 billion

m $1,000,000,001 - $10 billion
m $10,000,000,001 - $50 billion
i:i More than $50 billion

 

Offlcial Form 201

Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy

page 3

Debtor BHSG & CO.

Case 19-10136-LSS Doc 10 Filed 01/24/19 Page 4 of 4

 

Na me

- Request for Re|ief, Dec|aration, and Signatures

Case number (ifknown)

 

 

WARN|NG -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter oftitle 11, United States Code, specified in this petition.

l have been authorized to nle this petition on behalf ofthe debtor.

l have examined the information in this petition and have a reasonable belief that the information is trued and correct.

l declare under penalty of perjury that the foregoing is true and correct.

Executed on

January 24, 2019
MM / DD /YYYY

X /s/ Hina Gondal

 

Signature of authorized representative of debtor

Tif|e President

 

Hina Gondal

 

Printed name

 

18. Signature of attorney

Offlcial Form 201

X /s/ Julia Bettina Klein

 

Signature of attorney for debtor

Julia Bet'tina Klein 5198 (DE)

Date January 24, 2019

 

l\/|l\/l/DD/YYYY

 

Printed name

Klein LLC

 

Firm name

919 N. Market Street
Suite 600
Wilmington, DE 19801

 

Number, Street, City, State & Z|P Code

Email address

Contact phone (302) 438-0456

5198 (DE) DE

klein@kleinllc.com

 

 

Bar number and State

Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy

page 4

